Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 18, 1996, which ruled that claimant was ineligible to receive unemployment insurance benefits because she did not file a valid original claim.
Claimant was employed as a secretary for the United Nations from 1989 through 1993. Claimant’s application for unemployment insurance benefits was denied on the ground that she did not file a valid original claim. Inasmuch as the United Nations is immune from the taxing authority of this State and is therefore not required to pay unemployment insurance taxes (see, 22 USC § 288a [b]), it is not a covered employer under the Labor Law (see, Labor Law §§ 512, 562; see also, Matter of Tereshchuk [Sweeney], 235 AD2d 896). Consequently, the decision of the Unemployment Insurance Appeal Board that claimant is ineligible to receive unemployment insurance benefits is affirmed.
Crew III, J. P., White, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.